Order and judgment (one paper), Supreme Court, New York County (Martin B. Stecher, J.), entered May 30, 1991, which, in a proceeding brought pursuant to CPLR article 78 to annul respondents’ determination disqualifying petitioner from a civil service eligible list, granted respondents’ cross motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, without costs.
In 1986, petitioner passed a civil service examination for the position of sanitation worker and was placed on the eligible list. Subsequently, in May, 1989, he was disqualified from the *65list due to a "psychiatric disorder.” It is undisputed that petitioner had suffered a nervous breakdown and received outpatient treatment for several years. After petitioner exhausted his administrative remedies, but before he commenced the instant proceeding, the eligible list expired.
We find that the IAS Court properly relied on Matter of Deas v Levitt (73 NY2d 525, cert denied 493 US 933), and case law from this Court (see generally, Matter of Hasenstab v McGuire, 178 AD2d 217, affd 80 NY2d 812; Matter of Carchietta v Department of Personnel, 172 AD2d 304; Matter of Rigia v Koehler, 165 AD2d 525; Boasi v New York City Civ. Serv. Commn., 158 AD2d 318) in determining that petitioner’s failure to commence this proceeding prior to expiration of the eligible list required dismissal. Concur—Sullivan, J. P., Carro, Milonas, Wallach and Kupferman, JJ.